BURGESS, P. J.
— This is an action by plaintiff against defendant for ten thousand dollars damages, five thousand dollars actual, and five thousand punitive, alleged to have been sustained by plaintiff by reason of the acts of defendant’s servant and agent in wantonly^ negligently, carelessly and violently catching hold of plaintiff against his will, and throwing him violently to the ground from one of its freight cars upon which he was a trespasser, thereby inflicting upon him great pain and injury.
The answer was a general denial, and a plea of contributory negligence.
*500At the close of the evidence adduced by plaintiff, the defendant interposed a demurrer thereto, wbAL. was sustained by the court and a verdict entered for defendant. In due time plaintiff filed motion for a new trial and in arrest, both of which being overruled, he saved exceptions, and prosecuted his appeal to this ■court.
Defendant now presents to this court a motion to dismiss the appeal upon the ground that appellant has failed to comply with rules 11, 12 and 13 of this court, requiring him to file a printed abstract of the pleadings and record, with a complete index at the end thereof.
There is no index to the abstract at all. Appellant, however, while not denying that there is no index to the printed abstract, insists that the motion to dismiss the appeal should not he sustained, because there is a complete transcript of said cause properly indexed, filed with the clerk of this court.
But it is clear from an inspection of the transcript that even it has no index affixed to it, hut has something which seems to purport to he one which is very little better, if any, than none at all. In fact, to call it an index would be a misnomer. [Garrett v. Coal Mining Company, 111 Mo. 279; Murrell v. McGuigan, 148 Mo. 334; Foster v. Vernon County, 150 Mo. 316.]
The motion to dismiss is sustained.
All concur.